Citation Nr: 0110559	
Decision Date: 04/11/01    Archive Date: 04/23/01	

DOCKET NO.  00-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


                       
THE ISSUE

Entitlement to a retroactive award of additional improved 
disability pension benefits for a dependent daughter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
March 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO denied the veteran's claim for 
additional improved pension benefits for his daughter, 
[redacted], as a dependent child for benefit purposes.  (The 
spellings of the names of the veteran's children vary 
somewhat throughout the claims file.  The spellings used 
below are taken from their birth certificates.)  

At the request of the veteran, a hearing at the RO was 
scheduled for January 13, 2000, in connection with the 
present appeal.  The veteran did not appear for the hearing 
at the scheduled time and date.  He gave no reason for his 
failure to appear and did not request a postponement.  Under 
the circumstances, his request is considered to have been 
withdrawn and the record has been properly forwarded to the 
Board for appellate review.  38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  The veteran filed an original claim for pension in August 
1992 and listed his daughter [redacted], born on December [redacted] 
1975, as one of his dependent children.  That claim was 
denied because the veteran was found not to be permanently 
and totally disabled.  

2.  In a reopened pension claim filed in April 1993, the 
veteran listed his four other children as dependents, but not 
mention [redacted].  

3.  At the time of a July 1993 award of pension from the date 
of the original August 1992 application, the veteran was 
offered an opportunity to provide information regarding 
dependents.  

4.  The veteran did not respond to this inquiry within one 
year.  

5.  In response to a December 1993 request for information 
regarding [redacted] for apportionment purposes, the veteran 
submitted a January 1994 statement that she was not in his 
custody and that he was not claiming benefits for her.  

6.  In 1999 the veteran applied for a retroactive award of 
pension for [redacted] as a dependent child.  


CONCLUSION OF LAW

A retroactive award of additional improved disability pension 
benefits for [redacted] as a dependent daughter is not 
warranted.  38 U.S.C.A. §§ 101(4), 1503, 1521, 5103(a), 5107, 
7104 (West 1991); 38 C.F.R. §§  3.23(d), 3.57, 3.273, 3.158 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA Form 21-526, Veterans Application for Compensation or 
Pension, was received from the veteran on August 19, 1992, 
wherein the veteran reported that he was currently separated 
from his wife, [redacted], and that three of their five 
children, [redacted], [redacted] and [redacted], were in her custody.  
In response to an RO request, he submitted birth certificates 
for each of the children, including [redacted], who was born on 
December [redacted] 1975.  In a separate written statement dated in 
October 1992, the veteran reported that he and his wife had 
been separated since May 1992 and that [redacted] and [redacted] 
lived with him.  

The veteran's claim was reviewed by a rating board on 
January 27, 1993, and was denied on the basis that permanent 
and total disability for pension purposes had not been shown 
by the medical evidence of record.  The veteran was notified 
of the denial by a letter dated February 8, 1993.  

On April 5, 1993, the veteran filed a reopened claim for 
pension.  By a rating decision of June 22, 1993, the RO 
assigned a permanent and total disability rating for pension 
purposes effective August 19, 1992, the date of the veteran's 
original claim.  

The veteran was notified of the award of pension by a letter 
dated July 1, 1993, which advised that his monthly benefit 
rate was that payable for a veteran with no dependents.  The 
letter advised the veteran that he could receive additional 
benefits for children in his custody, or not in his custody 
if he furnished the name of the person with whom the children 
lived and showed that he was making reasonable contributions 
to their support.  He was furnished a form on which to 
provide this information.  He was advised that this evidence 
should be received within 60 days or in any case within one 
year from the date of the letter and that otherwise, if 
entitlement was established, benefits could not be paid 
before its receipt.  

In August 1993 the veteran's wife submitted an application 
for an apportioned share of his pension award on behalf of 
herself and four of their children, [redacted], [redacted], [redacted] 
and [redacted].  The veteran was thereafter asked, by a letter 
dated August 19, 1993, to furnish certain information 
relevant to the apportionment determination, including the 
average monthly amount he contributed toward the support of 
his children.  The veteran responded in numerous letters 
dated in August and September 1993.  All references to his 
children in these letters were limited to the other four 
children, with no reference to [redacted].  In a statement 
received on September 10, he reported that [redacted], [redacted] 
and [redacted] were living with his wife and [redacted] was living with 
him, but he was hoping to get custody of all four.  

The veteran filed a VA Form 21-0515, Improved Pension 
Eligibility Verification Report, in September 1993, wherein 
he reported that he had one child in his custody and three 
children who were not in his custody.  The form did not use 
any names.  An apportioned share of the pension was awarded 
to the veteran's wife by a special apportionment decision of 
December 2, 1993.  A December 29, 1993, letter notified the 
veteran of the change in his monthly benefit rate and 
explained that the award was based on an allowance for his 
spouse and four children, [redacted], [redacted], [redacted] and 
[redacted].  The letter noted that in the original August 19, 
1992, pension application the veteran had reported that 
[redacted] was in his custody.  The veteran was asked to provide 
the name and address of the person having custody of her 
since then.  He was also asked to provide information 
concerning her school attendance.  The veteran was advised 
that if the evidence was not received by July 2, 1994, 
benefits could not be paid before the date of its receipt if 
entitlement were otherwise established.  

The veteran replied in a statement dated and received on 
January 10, 1994, that [redacted] had been living on her own as 
of August 1992.  She had had a baby and would return to 
school in 1994.  The letter stated:  "I do not wish to claim 
her as a dependent."  

The veteran submitted an Improved Pension Eligibility 
Verification Report in September 1994 wherein he reported 
that he had one unmarried dependent child in his custody and 
three who were not in his custody.  

On October 4, 1999, the veteran contacted the RO to report 
that he had never been paid for his daughter [redacted] and to 
express the belief that he was due money for this child.  He 
called again two days later to complain that he had not been 
properly paid for his dependents over the years and that he 
would send a statement regarding his dependents.  The RO 
replied by an October 20, 1999, letter which noted that 
although he had claimed [redacted] as a dependent on his 
August 1992 application, he had not mentioned her again on 
dependency reports submitted on April 5, 1993, and 
September 9, 1993, and that he had stated in writing on 
January 10, 1994, that [redacted] was not his dependent.  

The veteran replied to this letter in writing and by 
telephone on several occasions later in October 1999.  He 
denied having requested that [redacted] be removed from 
August 1992, claiming that his representative had filled out 
forms for him and had supplied the wrong information.  With 
respect to the January 1994 statement, he alleged that he and 
his wife had not been legally separated and that [redacted] had 
lived with him and had no income.  He argued that when he 
said in January 1994 that [redacted] was not his dependent, he 
meant only that she was not then in school.  He claimed that 
he was not denying her relationship to him and that he had 
always supported her.  He denied having received the 
September 1993 letter from the RO, asserting that he had 
notified the RO in January 1994 only because he felt he had 
to report that she had turned 18 on December [redacted] 1993.  He 
charged that he had submitted birth certificates for all five 
children when he filed his August 1992 claim but that the VA 
had mishandled his award by not including [redacted].  

II.  Analysis 

Under the law, the maximum annual rate of rate of Improved 
Pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 1991); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2000).  The maximum annual 
rate of pension is established by statute every year and is 
reduced by the veteran's countable annual income.  "Annual 
income" includes the veteran's own annual income, the annual 
income of his dependent spouse, and, with certain exceptions, 
the annual income of each child of the veteran in the his 
custody or to whose support the veteran is reasonably 
contributing.  38 C.F.R. § 3.23(d)(4) (2000).  

A "child" of the veteran is defined as a legitimate or 
illegitimate unmarried person who is under the age of 18 
years; or who, before reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a) 
(2000).  A "child" cannot be considered a "dependent" for 
VA purposes unless such child is in the veteran's custody or 
the veteran is reasonably contributing to the child's 
support.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.23(d) (2000).  
Thus, a child not in the custody of the veteran and to whose 
support the veteran is not reasonably contributing, may not 
be considered the veteran's dependent.  

Custody of a child shall be considered to rest with a 
veteran, surviving spouse of a veteran, or person legally 
responsible for the child's support if that person has the 
legal right to exercise parental control and responsibility 
for the welfare and care of the child.  Where the veteran, 
surviving spouse of the veteran, or person legally 
responsible for the child's support has not been divested of 
legal custody, but the child is not residing with that 
individual, the child shall be considered in the custody of 
the individual for purposes of VA benefits.  The term 
"person legally responsible for the child's support" 
includes a natural parent who has not been divested of 
custody.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.57(d) (2000).  

In the present case, the child at issue, [redacted], the 
daughter of the veteran, was born on December [redacted] 1975; 
therefore, the period of her potential eligibility for 
recognition as his child extended from August 19, 1992, the 
date of the original pension claim, until December [redacted] 1993, 
her eighteenth birthday.  The record contains no indication 
that she was in school at any time after her eighteenth 
birthday such as to extend her eligibility period, despite 
the veteran's comment in January 1994 that at some point she 
intended to return to school.  

The evidence shows that in August 1992 the veteran listed 
[redacted] as one of his dependents in his original claim and 
submitted a copy of her birth certificate establishing her as 
his daughter.  No pension was payable based on that claim 
because the medical evidence did not establish that he was 
permanently and totally disabled for pension purposes.  When 
the veteran reopened his claim in April 1993, his application 
did not refer to her at all.  The claim contained the names, 
birth dates and Social Security numbers of his other four 
children but omitted any reference to [redacted].  Thereafter, 
when the veteran was notified of the allowance of pension in 
June 1993 he was specifically invited to provide information 
concerning his entitlement to receive additional benefits for 
children who were either in his custody or not in his 
custody, was given a form by which to do so, and was advised 
of the time limit for filing this information.  He was 
advised that his benefits were being awarded at a rate that 
included no dependents.  At no time did he respond by 
providing information regarding [redacted].  When his wife 
applied for an apportionment in August 1993, the veteran 
indicated that his other four children, [redacted], [redacted], 
[redacted] and [redacted] were living with him but again made no 
reference to [redacted].  When specifically asked about [redacted], 
he replied in a January 1994 statement that [redacted] had been 
living on her own since August 1992 and that he did not wish 
to claim her as a dependent.  

Since the veteran included [redacted] in his original 
August 1992 claim and provided a birth certificate for her, 
and since the period covered by the ultimate pension award 
extended back to the August 1992 claim, an additional 
allowance could have been awarded for her if the original 
claim had been allowed.  However, when he reapplied for 
pension in April 1993, his failure to claim her as a 
dependent raised a question as to whether she was, in fact, 
living with him and this inconsistency required clarification 
before benefits could be authorized for her.  The veteran 
failed to respond to inquiries that could have resolved the 
question of whether the regulatory custody and dependency 
requirements were satisfied as to [redacted] as they were with 
respect to the other four children.  The only time he 
referred specifically to [redacted] was in January 1994 and that 
statement made it clear that she was not living with his and 
that he was not claiming her as a dependent.  

To the extent that the inconsistent custody and dependency 
information precluded an award of pension for [redacted], the 
application on her behalf was incomplete.  Under the law, if 
a claimant submits an incomplete application for VA benefits, 
the VA is required to notify the claimant of any evidence 
necessary to complete the application.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.158(a).  If the VA requests evidence, 
including information with regard to dependency, but such 
evidence is not furnished within a year of the notification, 
the claim is deemed abandoned, and no benefits may be paid or 
furnished based upon the application.  38 U.S.C.A. §§ 
5101(c)(2), 5103(a); 38 C.F.R. §§ 3.204(a)(1), 3.216, 
3.158(a).  The law has thus recognized that the claimant has 
the responsibility of cooperating with the VA in gathering 
any evidence necessary to prosecute the claim.  Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  After the expiration of 
the one- year period, further action will not be taken unless 
a new claim is received.  38 C.F.R. § 3.158(a).  If 
entitlement to the benefits sought is established after the 
expiration of the one-year period based on submission of the 
requested evidence, payment of the benefits may not commence 
earlier than the date of filing of the new claim.  Id.  

The RO was clearly within its authority to ask the veteran to 
provide additional evidence regarding [redacted]'s custody and 
support status.  See 38 C.F.R. § 3.204.  The veteran was 
afforded the amount of time permitted by law for providing 
the information necessary.  It was not until 1999 that the 
veteran contacted the VA to make an attempt to retroactively 
include [redacted] in his pension award along with his other 
children.  By then, the time limits for the submission of 
evidence to complete the reopened claim within the meaning of 
38 U.S.C.A. § 5103(a) had expired.  The veteran's failure to 
respond to the requests for necessary information resulted in 
the abandonment of his claim, and by the time the requisite 
information was received, assuming its accuracy, [redacted] was 
no longer eligible to recognition as a dependent child.  

The veteran seeks to disavow the January 1994 statement by 
accusing a service representative of providing information to 
the VA that was in conflict with his instructions.  At face 
value, the January 1994 statement appears to be authentic and 
to have been prepared by his own hand; the signature appears 
to be the same handwriting as that found on other documents 
in the record.  Regardless of who prepared it, if the 
information therein was incorrect, it was due to an act of 
the veteran or his representative as his agent.  As such, he 
is responsible for it.  Brown v. Brown, 8 Vet. App. 40 
(1995).  Furthermore, the RO gave him ample opportunity to 
set the record straight in time to revise the award but he 
did not do so.  

It should be mentioned that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) which, among other changes, eliminates the 
concept of a well-grounded claim, redefines VA obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Ordinarily, it would be potentially prejudicial to 
the veteran for the Board to proceed to issue a decision 
without giving the RO an opportunity to consider whether any 
additional notification or development action is required 
under the VCAA, .  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  However, there is 
no potential for prejudice to the veteran in this case since 
it is the law and not the facts which is dispositive of the 
appeal.  The claim must be denied as a matter of law and 
consideration under the provisions of the VCAA would not 
change that result.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement of the veteran to recognition of his daughter 
[redacted] as a dependent child for pension purposes 
retroactively is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

